Citation Nr: 1023024	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-11 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in New 
Orleans, Louisiana.  

This appeal was originally presented to the Board in 
September 2009, at which time it was remanded for additional 
development.  It has now been returned to the Board.  The 
Board finds the required development ordered by the Board in 
September 2009 has been completed and this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The Veteran's PTSD is manifested by depression, irritability, 
sleep problems, anxiety, hypervigilance, nightmares, 
flashbacks,  and intrusive thoughts; these symptoms have 
resulted in assignment of a Global Assessment of Functioning 
(GAF) score between 50-60.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an initial rating in excess of 50 percent 
for his service-connected PTSD.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account, and staged ratings may be assigned, as appropriate.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2009).  

The Veteran's disability is currently rated under Diagnostic 
Code (DC) 9411, for PTSD.  This code provides that a 50 
percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, DC 9411 (2009).  

In evaluating psychiatric disorders, the Board is mindful 
that the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve only as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Veteran was afforded VA psychiatric examination in 
January 2006.  His reported symptoms included social 
isolation, anxiety, anger, and irritability.  He did not like 
to be around children, due to an incident during service in 
Vietnam in which a young boy threw grenades into a U.S. 
military vehicle, killing several members of his unit.  He 
was married to his wife of 40+ years, and had a few friends, 
but otherwise did not socialize much.  

On objective examination he was fully-oriented, well-groomed, 
appropriately dressed, and cooperative.  His speech was 
normal in rate and tone, without pressure.  His thought 
processes were logical and linear.  He denied delusions, 
obsessions, compulsions, and suicidal or homicidal thoughts.  
However, he reported panic attacks several times per week.  
Socialization was poor, based on the Veteran's avoidance of 
crowds and organizations.  Short- and long-term memory were 
both adequate.  Symptoms of both anxiety and depression were 
noted.  Judgment was good and insight was fair.  His 
intelligence was average.  PTSD, moderate in intensity, was 
confirmed.  A Global Assessment of Functioning (GAF) score of 
60 was assigned.  The Global Assessment of Functioning is a 
scale reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  A GAF of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (4th Ed.).  The Veteran was considered 
competent to manage his finances.  

Most recently, the Veteran was afforded VA psychiatric 
examination in January 2010.  He reported current symptoms 
including anxiety, irritability, depression, loss of 
concentration, sleep disturbances, and nightmares.  He 
continued to be involved in group therapy at a VA medical 
center, and used medication for his psychiatric symptoms.  He 
denied any legal problems, and was still living with his wife 
of many years.  He was no longer employed due to a back 
injury.  He denied any social interaction outside his wife 
and family.  He used tobacco and alcohol, but denied 
recreational drug use.  He reported some suicidal thoughts 
related to his back pain, but denied suicidal or homicidal 
plans.  His spouse stated she was fearful of him and his 
anger.  

On objective examination, he was alert, fully oriented, and 
cooperative.  His speech was logical and linear, with 
appropriate and relevant content.  Mild delusions were 
observed.  The Veteran also reported hearing voices and 
seeing shadows.  His eye contact was good, and his 
interaction with the examiner was open and forthright.  Long-
term memory was good, but short-term memory was poor.  
Attention and concentration were also poor.  Some obsessions 
and compulsions were present, but these were only mildly 
intrusive.  His affect was restricted, and some panic 
symptoms were present.  Impulse control was fair, and 
impairment of mood and motivation was moderate.  Insight was 
fair and judgment was good.  His intelligence was average.  
Chronic PTSD was confirmed, and a GAF score of 50 was 
assigned.  A GAF score of 50-41 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessive rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  The Veteran was found competent to 
manage his financial benefits.  

The Veteran has also received VA outpatient treatment for his 
psychiatric symptoms during the pendency of this appeal.  He 
first began receiving such treatment in 2003, and has been 
afforded individual and group counseling, as well as 
medication.  His reported symptoms have mirrored those noted 
on his VA psychiatric examinations, to include anxiety, 
depression, and social isolation.  His GAF scores have ranged 
between 60 and 52.  In an August 2007 note, a VA counselor 
characterized the Veteran's symptoms as ranging between 
moderate to severe.  

The Veteran has also been awarded Social Security Disability 
benefits, due in part to his PTSD, as well as degenerative 
disc disease of the spine.  Psychiatric evaluations 
associated with his Social Security Disability claim confirm 
PTSD, with associated symptoms to include anxiety, 
depression, social isolation, nightmares and sleep 
disturbances, irritability, and poor concentration.  

In January 2007, a private counselor, M.Y., Ph.D., submitted 
a treatment summary.  Dr. Y. stated he treats the Veteran for 
PTSD, manifested as social isolation, sleep disturbances, 
nightmares, anger, rage, and irritability.  His PTSD was 
chronic in nature and resulted in severe impairment.  An 
August 2007 treatment summary from Dr. Y. indicated the 
Veteran's PTSD had worsened, resulting in increased social 
isolation and emotional numbness.  A May 2009 treatment 
summary from Dr. Y. confirmed the Veteran was experiencing 
mood swings, emotional numbness, impairment of thought 
processes and cognitive function, impaired concentration and 
task completion, and impaired social and familial 
relationships.  His PTSD was described as chronic and severe, 
and unlikely to improve.  

The Veteran has also added his own lay assertions regarding 
the impairment resulting from his service-connected PTSD.  He 
has stated his PTSD renders him emotionally numb, fearful of 
crowds, distrustful of others, depressed, anxious, and 
frequently irritable.  These symptoms have impaired him both 
socially and economically, as he has had a history of 
conflicts with coworkers, employers, and customers.  

The Veteran's wife also submitted an undated statement 
describing the effects of the Veteran's PTSD on his 
functioning.  She stated he sleeps poorly, has memory lapses 
regarding his experiences in Vietnam, cannot tolerate loud 
noises, and exhibits paranoid behavior.  He is also moody and 
short-tempered, qualities he did not exhibit prior to his 
service in Vietnam.  In subsequent July 2007 and August 2007 
statements, she made similar contentions, and stated they 
were never able to have children or be around children due to 
the Veteran's distrust of them.  

After considering the totality of the record, the Board finds 
that the preponderance of the evidence is against assigning a 
disability rating greater than 50 percent for PTSD.  While 
the Veteran has reported suicidal and homicidal thoughts, he 
has denied any such plans.  He has no history of legal 
problems related to his PTSD.  While he has exhibited some 
obsessions and compulsions on his most recent VA examination, 
these were mild.  His speech has not been intermittently 
illogical, obscure, or irrelevant at any time of record; 
according to the various VA medical records and examination 
reports and VA treatment records, the Veteran is able to 
converse in a coherent manner.  He has also not reported 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; while 
he does have significant bouts of depression, he remains able 
to manage his daily activities and personal finances.  All VA 
and private examiners who have treated the Veteran have 
considered him competent to manage his personal finances.  He 
has also not reported impaired impulse control (such as 
unprovoked irritability with periods of violence).  While he 
has expressed considerable anger at his wife and others who 
have upset him, he does not have a history of repeated 
violent outbursts.  He has been alert and fully oriented at 
all times of record, with no major bouts of delusional or 
psychotic thinking.  His personal appearance and hygiene have 
also been good.  He was able to work for many years until he 
injured his back.  

Finally, although the Veteran's PTSD symptoms have been 
assigned a GAF score as low as 50, this score is indicative 
of serious, but not total, impairment.  Generally, he has 
been found to have GAF scores of between 51-60.  The Board 
emphasizes that the GAF scores are one piece of evidence that 
must be considered in conjunction with others, including the 
demonstrated manifestations.  Given the record as a whole, 
the Board finds that a 50 percent rating, as currently 
assigned, and no higher is commensurate with the record for 
the time period in question.  Furthermore, the Board 
concludes that, as the Veteran essentially has displayed a 
similar level of impairment since this appeal began, a staged 
rating for PTSD is not warranted.  See Fenderson, 12 Vet. 
App. 119.  

With respect to the claim, the Board has considered the 
Veteran's own lay statements, and those of his wife, that his 
disability is worse than currently evaluated.  He is 
certainly competent to report symptoms because this requires 
only personal knowledge, not medical expertise, as it comes 
to him through his senses.  As laypersons, the Veteran and 
his wife have provided such evidence, as noted above.  
Nevertheless, the Board does not find this evidence, in the 
context of the entire record, warrants an increased initial 
rating, for reasons already stated.  The Board finds the 
Veteran's PTSD results in serious impairment, for which a 50 
percent rating is appropriate.  

With regard to his ability to work, by his own admission, he 
ceased work at least in part due to his back disorder.  And 
while his psychiatric issues clearly have some negative 
impact on his ability to work, no persuasive medical opinion 
has been offered confirming he is unable to work due to his 
PTSD symptoms alone.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the evidence does not show that the Veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  
Specifically, frequent periods of hospitalization have not 
been shown with regard to his PTSD.  Further, although he is 
unemployed, the evidence does not indicate that his PTSD has 
resulted in more than moderate occupational impairment or 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
rating of 50 percent.  

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for his disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Hence, referral for 
assignment of an extra-schedular evaluation is not warranted 
in this case.

In conclusion, the Board finds that the Veteran's symptoms 
more nearly approximate the criteria for a disability rating 
of 50 percent, as has already been assigned, and no higher.  
As a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the present case, the Veteran's increased initial rating 
claim arises from his disagreement with the initial 
evaluation following the grant of service connection for 
PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  

As to VA's duty to assist, the RO obtained and associated the 
Veteran's VA and private medical treatment records, as well 
as his Social Security Administration records.  Additionally, 
he was afforded VA examinations on several occasions, most 
recently in December 2009.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist in the present case.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim  that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


